UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 12b-25 SEC File Number 811-03416 NOTIFICATION OF LATE FILING (Check one): [ ] Form 10-K[ ] Form 20-F[ ] Form 11-K[ ] Form 10-Q [ ] Form 10-D [X] Form N-SAR[ ] Form N-CSR For Period Ended:September 30, 2011 Part I Registrant InformationThe Calvert Fund4550 Montgomery AvenueSuite 1000NBethesda, MD 20814Part II Rules 12b-25(b) and (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.)(a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;(b) The subject Form N-SAR will be filed on or before the fifteenth[X] calendar day following the prescribed due date; and(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.Part III Narrative State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) Additional time is required in order to reflect appropriate adjustments and disclosure resulting from considerations that arose subsequent to the end of the reporting period. Consequently, Registrant had insufficient time to finalize and file the Form N-SAR prior to the deadline.
